Reed, J.,
(dissenting). In my opinion the court did not have jurisdiction to pronounce judgment against the petitioner. I say this on the assumption, of course, that the averments of the petition are true. In criminal cases, where the plea is not guilty, the court can pronounce judgment imposing the penalty of the law only after a verdict of guilty has been found and returned by the jury. Until that has been done, there is absolutely no power in the court to impose punishment, and any judgment which the court may pronounce, or attempt to pronounce, is necessarily void. Now, a verdict is the judgment of the jury upon the fact. If the verdict has been assented to by the jury, — if it is in fact their judgment, — I admit that it could not be questioned in this character of proceeding, however irregularly that judgment may have been arrived at. But the averment here is that none of the jurors, except the one selected by the court to sign the verdict, and who by direction of the court did sign it, ever assented to it, or had any opportunity to either assent to, or dissent from, the alleged finding. Can it be said that a verdict so obtained is the judgment of the jurors % Clearly not. It is the verdict of the court, but not of the jury. Suppose the court had omitted the formality of calling a jury, — for what was done in that respect was the veriest formality, — but had made up a record showing that the cause had been regularly tried to a jury, who had found the accused guilty, and had then proceeded to pronounce judgment upon the alleged verdict, would anybody contend that the judgment was of any validity, or that it might not be questioned in this character of proceeding ? Yet wherein would such a proceeding differ, either in principle or effect, from the one under consideration % *765Or suppose, in the case of one under indictment, but who had given bail, the court should, in his absence, proceed to pronounce judgment ^being careful, however, to make up a record showing a trial regularly had and a verdict of guilty, is it possible that the accused could not, when an attempt should be made to enforce the judgment, question its validity in this character of proceeding ? If not, he would be without remedy; for, as the judgment is regular on its face, an appeal would not avail him. If it be said that it is impossible to conceive that the courts would be guilty of such gross illegalities and irregularities, I answer that, if the case before us was merely supposititious, the same reply might be made. I had supposed that the writ of habeas corpus was allowed to the citizen as a means of inquiring into the legality of his imprisonment. In that proceeding the inquiry is as to the legality of the restraint, and if it can be shown, by any means, that the officer or tribunal making the order had no power or authority to make that particular order, the petitioner is entitled to be discharged. The proceeding is not a collateral attack on a judgment, but is an inquiry as to the authority or power of the court to pronounce the judgment. Neither do I agree that the fact that the cause was not submitted to the jury, and that the jurors were not permitted to determine the question of the prisoner’s guilt, cannot be shown by their testimony; for as the writing signed by the juror, who was designated by the court to sign it, was in no sense a verdict, nothing inheres in it.